Citation Nr: 1110240	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease, L5-S1, prior to January 7, 2009.

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease, L5-S1, from March 1, 2009 onward.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2010, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The Board observes that the Veteran underwent a laminectomy on January 7, 2009 and that he was afforded a temporary total evaluation in contemplation of his need to convalesce.  A 10 percent rating was then reassigned as of March 1, 2009.  As the temporary total evaluation is equal to the maximum benefit possible, the Board will only address the ratings assigned before the surgery and after the convalescence period, as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that a remand is warranted in this case.
At his hearing, the Veteran testified that his service-connected lumbar spine degenerative disc disease had increased in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Further, the Board observes that the Veteran was afforded an EMG/NCV as a part of his June 2008 VA examination, but the findings were found to be most likely due to his nonservice-connected diabetes mellitus.  However, the examiner stated that an EMG cannot detect a purely sensory radiculopathy.  Therefore, the Board requires an opinion as to whether it is at least as likely as not that the Veteran has a purely sensory radiculopathy secondary to his service-connected lumbar spine disability.  

Finally, the Board observes that the Veteran receives treatment within the Wichita VA Medical Center (VAMC).  The most recent treatment record from that facility is dated in April 2009.  Therefore, since the case is being remanded for other reasons, VA treatment records from the Wichita VAMC dated from April 2009 onward should be obtained.

 Accordingly, the case is REMANDED for the following action:

1. Request all VA treatment records from the Wichita VAMC dated from April 2009 onward.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected degenerative disc disease, L5-S1.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and documented.  In addition to clinical evaluation of the Veteran's back disability, the examiner should perform a clinical evaluation with respect to neurological complaints the Veteran has with regard to his lower extremities.  Once the above has been accomplished, the examiner should opine as to the following:  

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has radiculopathy of the lower extremities that is secondary to his service-connected lumbar spine disability, including but not limited to a purely sensory radiculopathy?

	A rationale for any opinion advanced should be provided.  
	The examiner should also state what sources were 
	consulted in forming the opinion.  

3. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the April 2009 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


